DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 10/1/21 is acknowledged.  The traversal is on the ground(s) that although the inventions are patentable distinct and that there would not be a serious burden to examine all of the claims because the inventions are in the same or closely related class(es).  This is not found persuasive because as stated in the restriction requirement, the inventions have acquired a separate status in the art in view of their different classification since claims 1-11 are classified in G02B21/34 and claims 18-21 are classified in C12M23/10 which also requires different fields of search (i.e. classes/subclasses).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FOLDENAUER (US 5035494).
With respect to claim 7, 10 FOLDENAUER discloses a base (slide) comprising a top surface, bottom surface, at least one edge and a cover member comprising a top surface, a bottom surface, and at least one edge, wherein both elements of the slide assembly are optically transparent (cover slip is transparent to visible light) and a plastic hinge between them (Fig 5-6, Col. 5, lines 63-65, Col. 6, lines 3-33).
With respect to claim 9, FOLDENAUER discloses numerals on the under-side of the base for indexing purposes and a portion of the slide might be formed of frosted plastic for application of indicia for identification purposes (labeling region) (Col. 5, 38-49, Col. 6, lines 299-34). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over FOLDENAUER (US 5035494) in view of UNGER (US 34322750).
With respect to claim 1, 4, 6, FOLDENAUER discloses a laboratory slide comprising a base member (slide) with top surface, bottom surface, and at least one edge; a cover member with cover slips having a top surface, a bottom surface, and wherein the cover member overlaps with at least a portion of the base (Fig 1-2, Col. 3, line 4-Col. 4, line 26) wherein both elements of the slide assembly are optically transparent (cover slip is transparent to visible light) (Col. 5, lines 63-65); in which cover and base are interconnected by a peg (projection) attached to an edge of one member and a hole adapted to receive the peg located on the other member (Col. 3, lines 17-25, Col 4. Lines 1-59) such that the pegs form an interference fit with the dimensions of the socket (Col. 3, lines 40-41) and the joint between them is permanent (projection is self-locking in aperture) (Col. 4, lines 60-61) but does not explicitly disclose the peg attached to the slide and the aperture on the cover slip. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the peg (projection) on the base (slide) and the hole (aperture) on the cover slip, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. In re Japikse, 86 USPQ 70 (CCPA 1950).  Additionally UNGER discloses a slide for wet biological preparates comprising a slide with centering pins (projections) attached to the upper surface which correspond to recesses (apertures) on the under surface of another slide (cover slip) when stacking (Col. 4, lines 70-74, Fig. 12, 13). It would have been obvious to one of ordinary skill in the art to modify the device of FOLDENAUER to include the pegs being located on the bottom slide and the holes being located on the upper cover as taught by UNGER because it enables stacking in a fixed relationship (Col. 
With respect to claim 3, FOLDENAUER discloses numerals on the under-side of the base for indexing purposes and a portion of the slide might be formed of frosted plastic for application of indicia for identification purposes (labeling region) (Col. 5, 38-49, Col. 6, lines 299-34). 

Claims 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOLDENAUER (US 5035494) in view of UNGER (US 34322750) as applied above and further in view of RICHARDSON (US 2004/0091393). 
With respect to claim 2, FOLDENAUER discloses the joint between the slide and cover is permanent and the fit between them is tight and not releasable (Col. 4, lines 60-65) but does not explicitly disclose the cover slip further comprises an adhesive capable of bonding the top surface of the slide. However, RICHARDSON discloses a microscope slide system for microscopy comprising a slide base, a cover slip, and an adhesive layer on a surface of at least one of the slide base and cover slip (cover slip further comprises an adhesive applied on said bottom surface) such that when the slide cover slip and adhesive layer are engaged with the slide base (capable of bonding said top surface of the slide to the cover slip) a sealed sample area is defined (0011, 0036, 0038). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of FOLDENAUER to include the adhesive applied on the cover slip as taught by RICHARDSON because it seals the sample within a sample space (0065) and reduces the risk of hazardous materials escaping from the sample space and reaching the working environment (0105). 
With respect to claim 5, FOLDENAUER discloses the device is used in the laboratory (Col. 2, lines 19-20) but does not explicitly disclose it is sterile. However, RICHARDSON discloses a microscope slide system comprising a slide base with an affixed cover slip in which all the components are maintained in a sterile condition while handling (0003-4, 0064). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of FOLDENAUER to include the slide being sterile as taught by RICHARDSON because it prevents contamination of the sample contained and specifically contaminating particles that can obscure critical areas of the image of the sample material or be mistaken as being an actual part of the sample material (Richardson, 0004). 

Claim 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOLDENAUER (US 5035494), and further in view of RICHARDSON (US 2004/0091393). 
With respect to claim 8, FOLDENAUER discloses the joint between the slide and cover is permanent and the fit between them is tight and not releasable (Col. 4, lines 60-65) but does not explicitly disclose the cover slip further comprises an adhesive capable of bonding the top surface of the slide. However, RICHARDSON discloses a microscope slide system for microscopy comprising a slide base, a cover slip, and an adhesive layer on a surface of at least one of the slide base and cover slip (cover slip further comprises an adhesive applied on said bottom surface) such that when the slide cover slip and adhesive layer are engaged with the slide base (capable of bonding said top surface of the slide to the cover slip) a sealed sample area is defined (0011, 0036, 0038). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of FOLDENAUER to include the adhesive applied on the cover slip as taught by RICHARDSON because it seals the sample within 
With respect to claim 11, FOLDENAUER discloses the device is used in the laboratory (Col. 2, lines 19-20) but does not explicitly disclose it is sterile. However, RICHARDSON discloses a microscope slide system comprising a slide base with an affixed cover slip in which all the components are maintained in a sterile condition while handling (0003-4, 0064). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laboratory slide device of FOLDENAUER to include the slide being sterile as taught by RICHARDSON because it prevents contamination of the sample contained and specifically contaminating particles that can obscure critical areas of the image of the sample material or be mistaken as being an actual part of the sample material (Richardson, 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on attached PTO 892 that are concerned with slide and coverslip attachment systems as is related to the current invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799